


Exhibit 10.11




[companylogo.jpg]








October 18, 2011


Asbury Automotive Group, Inc.
2905 Premiere Parkway N.E., Suite 300
Duluth, GA 30097
Attn: Janet Clarke, Compensation & Human Resources Committee Chair


Re:     Severance Benefits for Joe Parham from Asbury Automotive Group, Inc.
    (the “Company”)


Dear Ms. Clarke:


This letter is being written to confirm my understanding of the severance
benefits granted to me by the Company, as approved by the Company's Compensation
and Human Resources Committee. It is my understanding that should I be
terminated by the Company without cause or if I terminate my employment with the
Company for good reason within two years after a change of control of the
Company, I will receive one year of my then-current base salary, benefits
continuation and a pro-rated bonus in the amount that I would have received had
I not been terminated that year.


Sincerely,






Joe Parham


ACKNOWLEDGED AND AGREED:


ASBURY AUTOMOTIVE GROUP, INC.






By:____________________________________________
Janet Clarke
Compensation & Human Resources Committee Chair


cc:    Craig T. Monaghan, President & Chief Executive Officer of Asbury
Automotive     Group, Inc.




